F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         DEC 15 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                   No. 00-2150
                                                (D.C. No. CR-99-1075-LH)
 GUILLERMO RUIZ,                                        (D.N.M.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Defendant-Appellant Guillermo Ruiz appeals from his sentence upon a plea

of guilty to conspiracy to distribute more than 100 grams of heroin, contrary to

21 U.S.C. §§ 846, 841(b)(1)(B). Although Mr. Ruiz was determined to have an

offense level of 19 and a criminal history category of II based upon 3 criminal

history points, resulting in a guideline range of 33-41 months, he was sentenced


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
to the mandatory minimum of 60 months and 4 years supervised release required

under the statute. He appeals from the district court’s denial of a downward

departure that would make him eligible for the “safety valve” provision contained

in 18 U.S.C. § 3553(f) and USSG § 5C1.2. Our jurisdiction arises under 18

U.S.C. § 3742(a) and we affirm.

       We review the district court’s interpretation of § 3553 and USSG § 5C1.2

de novo. United States v. Gigley , 213 F.3d 503, 505 (10th Cir. 2000). Section

3553(f) is plain and unambiguous on its face. The safety valve is available only

to those defendants who do not have more than one criminal history point. 18

U.S.C. § 3553(f)(1); USSG § 5C1.2. Mr. Ruiz was therefore not eligible for the

safety valve. United States v. Owensby , 188 F.3d 1244, 1246-47 (10th Cir.

1999). Even had the district court departed downward in an effort to more

appropriately reflect Mr. Ruiz’s criminal history, Mr. Ruiz would still not have

been eligible for the safety valve.   Id. at 1246.

       AFFIRMED.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           -2-